t c memo united_states tax_court fletcher h hyler petitioner v commissioner of internal revenue respondent docket no 11023-o1l filed date fletcher h hyler pro_se thomas r mackinson for respondent memorandum findings_of_fact and opinion cohen judge after conducting a hearing respondent sent to petitioner a notice_of_determination concerning collection actions s under sec_6320 and or the notice_of_determination informed petitioner that the appeals officer declined to invalidate assessments of federal income taxes for petitioner’s and taxable years and declined to withdraw the notice_of_federal_tax_lien after concessions the issues for decision are whether notices of deficiency regarding petitioner’s tax_liabilities for and were barred by a directive from the national taxpayer advocate’s office whether notices of deficiency for and were sent to petitioner’s last_known_address whether petitioner was denied due process with respect to the notice of lien and whether assessment of taxes and penalties for was barred by the statute_of_limitations or otherwise violated applicable regulations unless otherwise indicated all section references are to the internal_revenue_code as amended findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in portola valley california at the time he filed his petition petitioner holds at least one advanced academic degree and has lectured at the stanford school of business during the years in issue petitioner and his spouse owned a marketing corporation logical marketing inc petitioner served as its chief_executive_officer on or about date petitioner agreed to a decision in this court at docket no determining a deficiency in income_tax due from him for in the amount of dollar_figure anda - - penalty under sec_6662 in the amount of dollar_figure at the time the notice of lien involved in this case was filed some part of the deficiency for had not been paid petitioner’s federal tax_return petitioner obtained an extension to date to file his federal_income_tax return on date respondent sent to petitioner a delinquency_notice requesting that he file his return the internal_revenue_service irs received an unsigned and undated return for petitioner on date the return gave an address for petitioner in woodside california shortly thereafter the irs made a mathematical adjustment to the income_tax return relating to whether petitioner should receive credit for dollar_figure in estimated_tax payments or tax_payments from a prior year against his tax_liability of dollar_figure the irs sent to petitioner a notice of balance due on date the irs filed a notice_of_federal_tax_lien for and for taxes outstanding for other periods in date a payment of dollar_figure was applied to the liability this amount included tax of dollar_figure an estimated_tax penalty of dollar_figure a late filing penalty of dollar_figure a failure_to_pay_tax penalty of dollar_figure and assessed interest totaling dollar_figure after the payment the irs abated dollar_figure of the previously assessed failure_to_pay_tax penalty and the entire dollar_figure late q4e- filing penalty the irs also abated dollar_figure of the assessed interest these abatements resulted in a credit of dollar_figure in favor of petitioner which was applied to his outstanding liabilities for revenue_agent brian rausch rausch began an examination of other aspects of petitioner’s income_tax return on date connie stone stone petitioner’s sister and a resident of virginia represented petitioner stone falsely represented that she was licensed as a certified_public_accountant the examination focused on schedule c profit or loss from business deductions claimed by petitioner during the examination stone requested that petitioner’s address be changed to her address in henry virginia the irs entered this change into its records during the week of date on date the irs received petitioner’s federal_income_tax return which was timely filed pursuant to an extension of time this return bore the woodside address its receipt caused the irs again to change its records during the week of date to reflect that petitioner’s address was once again the woodside address at the end of date petitioner moved from the woodside address to portola valley california he submitted a mail forwarding request to the u s postal service reflecting his move - petitioner sold the woodside property for dollar_figure million and acquired the portola valley property for dollar_figure million he estimated that the portola valley property was worth dollar_figure million when he bought it and dollar_figure million at the time of trial in date he applied available funds to the debt on his portola valley residence rather than to his outstanding tax_liabilities acknowledged at dollar_figure because of the perceived necessity of maintaining his residence and his lifestyle for business reasons on date rausch sent a 30-day_letter explaining proposed deficiencies for in response stone filed a timely protest requesting that the proposed deficiency for be reviewed by the irs appeals_division appeals officer lawrence dorr dorr of the san francisco appeals_office undertook the requested review beginning in date he sent at least four contact letters to stone and spoke with her on the telephone on at least one occasion during the course of their discussions stone did not inform dorr that petitioner had moved from the woodside address shown on his return stone did however send to dorr a facsimile cover sheet requesting more time to submit information on date dorr replied ina letter stating that if his office did not see some progress on the matter within weeks it would be necessary to issue a notice_of_deficiency stone did not reply to that letter and on date the san francisco appeals_office - - sent a notice_of_deficiency for the notice proposed a deficiency of dollar_figure and an addition_to_tax of dollar_figure for late filing plus an accuracy-related_penalty of dollar_figure the notice was sent by certified mail to petitioner at the woodside address and a copy was sent to stone in henry virginia stone received the notice_of_deficiency but did not inform petitioner believing that some contacts she had made with the office_of_the_taxpayer_advocate precluded further action by the irs petitioner did not file a petition with this court with respect to the deficiency during the time permitted which expired date on date the deficiency for was assessed the amounts assessed have not been paid petitioner’s federal_income_tax return on date the philadelphia service_center sent a notice_of_deficiency for by certified mail to petitioner at the woodside address that notice contained a mathematical computation based on failure to calculate the alternative_minimum_tax petitioner did not file a petition with this court seeking review of the deficiency that deficiency was assessed on date and has not been paid petitioner subsequently submitted an amended return petitioner’s federal_income_tax return sometime before date petitioner submitted an unsigned form_4868 application_for automatic_extension of time to file u s individual_income_tax_return for the form_4868 listed petitioner’s address as the portola valley address the form_4868 did not contain petitioner’s woodside address nor did it state that the application was intended as a notification of a change_of address the irs did not receive a federal_income_tax return from petitioner until date this was the first time that petitioner had submitted a federal_income_tax return that reflected petitioner’s portola valley address petitioner’s taxable_year is not otherwise before the court petitioner’s suit for damages petitioner had some complaints about irs collection activities petitioner and stone contacted the office_of_the_taxpayer_advocate concerning petitioner’s complaints they visited that office in washington d c in date and provided the portola valley address to sharese stevens of that office he filed an administrative claim for damages with the district_director in oakland california on date the claim listed petitioner’s address as the portola valley address the claim did not contain petitioner’s woodside address nor did it state that the claim was intended as a notification of a change_of address at the request of the national_taxpayer_advocate consideration of petitioner’s administrative claim was transferred from oakland california to seattle washington --- - the office_of_the_taxpayer_advocate also requested suspension of collection activities during the consideration of petitioner’s administrative claim and the irs did not undertake collection activities while petitioner’s claim was pending in the seattle appeals_office petitioner’s claim was assigned for review to special procedures advisor jill pace pace who received it on date on date pace sent to petitioner a form letter regarding the possibility of third-party_contacts her letter was sent to the portola valley address that was on petitioner’s damages claim pace did not check irs records to determine an alternate address for petitioner and she was unaware that the address used by petitioner on the administrative claim was a new address during her review of the administrative claim pace met with petitioner and stone neither petitioner nor stone informed pace of petitioner’s change_of address the previous november petitioner did however provide a form_2848 power_of_attorney and declaration of representative appointing stone as his representative for multiple income_tax periods including and on date the holder of a deed_of_trust on petitioner’s residence commenced a nonjudicial foreclosure proceeding with the filing of a notice of default and election to --- - sell under deed_of_trust petitioner did not inform the irs of the default or the scheduling of the foreclosure sale on date the district_director in seattle pace’s superior denied petitioner’s administrative claim for damages petitioner engaged an attorney richard r sayers sayers to file a lawsuit in the united_states district_court for the western district of virginia captioned logical marketing inc and fletcher h hyler iii v united_states civil_action no in which petitioner sought damages for irs collection activities petitioner did not authorize sayers to represent petitioner before the irs and the lawsuit did not seek to enjoin further efforts to collect petitioner’s tax_liabilities collection activities petitioner’s collection case was transferred from virginia to california and assigned to revenue_officer david rosado rosado in redwood city california rosado obtained petitioner’s portola valley address from the irs computer system which had been updated during the 12th week of the year at petitioner’s behest rosado spoke to stone on date and informed her that he was considering filing a notice_of_federal_tax_lien around this time stone received transcripts for the years and for petitioner’s individual accounts -- - on date rosado wrote to stone his letter noted that he and stone had discussed a monthly payment plan for petitioner’s income_tax_liability and asked for copies of a number of documents relating to petitioner’s financial status the letter further indicated that rosado had enclosed transcripts of petitioner’s income_tax accounts for and as well as irs publications relating to preparation of financial statements to the irs collection process and to your rights as a taxpayer the letter concluded as follows notice_of_federal_tax_lien per our conversation i will delay filing notice_of_federal_tax_lien until date at that time i will re- evaluate the need for filing we had discussed alternatives to filing a notice of lien such as the posting of a bond i would expect your proposal on this matter no later than you had indicated that notice of assessment for and was not received is this correct for your information i have requested the administrative case file for and so that any issues can be addressed as soon as i receive these files i will share it with you i also agreed to delay filing notice_of_federal_tax_lien for these periods until we can address the assessments if there are no unresolved issues regarding assessments then collection of the balance due will be addressed will also address filing of notice_of_federal_tax_lien during the interim please advise mr hyler that he can begin sending payments of dollar_figure to my office please note that penalties and interest continue to accrue on any unpaid balance this is not an acceptance of a monthly payment proposal that will be determined at a later time please have the completed collection information statement and verification in my office no later than date if you have any concerns or questions you can reach me at the telephone number listed above it am required to advise you that failure to provide the above information by the date sic may result in enforcement action such as issuance of final notice issuance of notice_of_levy serving summons filing notice_of_federal_tax_lien once again do not hesitate to call thank you stone never sent to rosado the information that he had requested in the date letter stone did however send copies of the letter to petitioner and to sayers sayers wrote to rosado requesting that collection action be halted until petitioner’s lawsuit against the government for damages was resolved rosado received that letter on date and sought legal advice from irs counsel regarding whether to proceed with collection while the lawsuit was pending on date irs counsel advised him that collection could be pursued on date the irs sent a notice_of_federal_tax_lien to the county recorder in san mateo california for filing indicating that petitioner had unpaid federal_income_tax liabilities for and on date the irs sent to petitioner a notice of tax_lien_filing and your right to a hearing under sec_6320 notice for those years the notice of lien was recorded in san mateo county on date on date petitioner’s counsel timely filed a request under sec_6320 for a hearing at the hearing petitioner’s then counsel edward t perry who represented petitioner through trial of this action but was permitted to withdraw at the conclusion of the testimony and before briefs were due raised the following issues a the filing of the notice_of_federal_tax_lien created a hardship for petitioner b the filing of the lien was not justified because the irs failed to provide clear notice to petitioner of an intention to file a notice_of_federal_tax_lien in advance of the lien filing c the underlying assessment for was invalid because the statute_of_limitations on assessment had expired prior to assessment d the underlying assessments for and were invalid because the notices of deficiency were not mailed to petitioner’s last_known_address e the notice_and_demand for payment issued for each of the tax years and were invalid in that such notices were not mailed to petitioner’s last_known_address and were issued during a stay of collection imposed by the taxpayer_advocate f the lien filing was defective in that it included the amount of a failure_to_file_penalty for and the irs had abated a previously assessed delinquency penalty and g the lien filing was defective in that it included and petitioner did not recall an examination for that period while the appeals process was in effect the irs issued certificates of subordination to permit petitioner to refinance his residential property on date and again on date - - on date the appeals_office issued an 8-page determination_letter with respect to the matters raised at the hearing it reported appeals’s determination that petitioner’s liability for taxes was not properly at issue because that year was the subject of a decision by this court it further determined that because petitioner had been provided an opportunity to challenge the tax_liability in the appeals_division prior to assessment the tax_liability including the late filing penalty was not properly at issue in the hearing finally it determined that no relief was available for either or because all administrative requirements had been met and notices of assessment and demand for payment with respect to those years had been sent to petitioner opinion statutory framework sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person when a demand for the payment of the person’s taxes has been made and the person fails to pay those taxes sec_6322 provides that such a lien arises when an assessment is made to protect the government’s rights to recover its unpaid taxes sec_6323 provides that the irs may file a notice_of_federal_tax_lien in order to establish the priority of its claims against the taxpayer’s other creditors - in the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_746 congress enacted sec_6320 pertaining to liens and pertaining to levies to provide protections for taxpayers in tax collection matters sec_6320 reguires that the secretary notify a person who has failed to pay a tax_liability of the filing of a notice of lien under sec_6323 the notice required by sec_6320 must be provided not more than business days after the day of the filing of the notice of lien pursuant to sec_6320 sec_6320 further provides that the person so notified may request administrative review of the matter in the form of a hearing within days beginning on the day after the 5-day period under sec_6320 the hearing generally is to be conducted consistent with the procedures set forth in sec_6330 d and e sec_6330 permits the person notified to raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 b provides that the person notified may contest the existence and amount of the underlying tax_liability at a hearing if that person did not receive a notice_of_deficiency for the taxes in question or did not otherwise have a prior opportunity to dispute the tax -- - liability see 114_tc_604 114_tc_176 sec_6330 provides for judicial review of the administrative determination by this court or by a federal district_court as may be appropriate where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion where however the validity of the underlying tax_liability is properly at issue this court will review the matter on a de novo basis sego v commissioner supra pincite see h conf rept pincite 1998_3_cb_747 the notices of deficiency regarding petitioner’s tax_liabilities for and were not barred by a directive from the office_of_the_taxpayer_advocate within the irs is an office_of_the_taxpayer_advocate headed by the national_taxpayer_advocate sec_7803 among the functions of the office_of_the_taxpayer_advocate is to assist taxpayers in resolving problems with the internal_revenue_service sec_7803 a a taxpayer seeking such assistance may file an application with the office_of_the_taxpayer_advocate for a taxpayer_assistance_order tao which may be issued if the national_taxpayer_advocate determines that the taxpayer is or is about to incur a significant hardship as a result of the manner in which the internal revenue laws are being administered by the irs sec_7811 a the office of -- - taxpayer_advocate is not restricted to issuance of taos in carrying out its functions of aiding taxpayers sec_7811 e provides that none of the provisions of sec_7811 prevents the national_taxpayer_advocate from taking any_action in the absence of a taxpayer application in this case the office_of_the_taxpayer_advocate actively assisted petitioner during the time that he had an administrative claim for damages pending these activities included moving the locus of the dispute from san francisco to seattle and requesting that the irs cease collection actions until petitioner’s claim had been considered sec_7811 b a explicitly provides that a tao may require cessation of any_action with respect to the taxpayer under chapter relating to collection the issuance of a notice_of_deficiency however is provided for in chapter relating to assessments further with exceptions not applicable here a tao may direct cessation of action under a provision other than chapter only if that provision is specifically described by the national_taxpayer_advocate in such order sec_7811 b d there is no credible support for petitioner’s claim that a tao barred the issuance in july and date of the deficiency notices for his and income taxes no copy of any tao is in the record pace testified that the office_of_the_taxpayer_advocate had requested a suspension of the collection action during july and august there was no collection action related to petitioner’s and taxable years petitioner’s representative stone claims to have been told in date that no action would be taken her testimony however fails to make clear the context in which she allegedly received this advice we do not believe that the request of the office_of_the_taxpayer_advocate extended beyond collection actions to preclude the issuance of notices of deficiency for and the notices of deficiency for and were sent to petitioner’s last_known_address absent special circumstances the irs may not assess a deficiency in tax until after a valid notice_of_deficiency has been sent to the taxpayer for that purpose mailing a notice_of_deficiency to the taxpayer at the taxpayer's last_known_address is sufficient regardless of actual receipt or nonreceipt sec_6212 see 92_tc_729 affd without published opinion 935_f2d_1282 3d cir 63_tc_193 absent clear and concise notice of a change_of address a taxpayer's last_known_address is the address shown on the taxpayer’s return that was most recently filed at the time that the notice was issued 857_f2d_676 9th cir affg 88_tc_1042 91_tc_1019 compare sec_301_6212-2 proceed admin regs effective date in deciding whether a notice was mailed to a taxpayer at the taxpayer's last_known_address the relevant inguiry pertains to the commissioner’s knowledge rather than to what may in fact be the taxpayer's most current address 81_tc_42 in order to supplant the address shown on the most recent return a taxpayer must clearly indicate that the former address is no longer to be used 763_f2d_89 2d cir 62_tc_367 affd without published opinion 538_f2d_334 9th cir a taxpayer’s use of an address different from that on the last-filed return in correspondence with officials of the irs does not constitute clear and concise notice of a change_of address king v commissioner supra pincite the acquisition of a different address by irs personnel generally fails to constitute adequate notice of a change_of address when those personnel are not involved in issuing the statutory notices in 724_f2d_808 9th cir the court_of_appeals for the ninth circuit explained if we required agents mailing notices of deficiency to take into account address information acquired by agents in different divisions in the course of unrelated investigations the irs could ensure that notices were validly addressed only by systematically recording in a central file all address information acquired in any fashion we decline to require the irs to do that it would impose an unreasonable administrative burden on the irs in this case the notices of deficiency were mailed to the woodside address listed on petitioner's return--the last return filed by petitioner prior to the mailing of the notices in july and date consequently the notices of deficiency were mailed to petitioner at his last_known_address unless petitioner can show otherwise petitioner has not demonstrated that before the and notices of deficiency were mailed he provided the irs with clear and concise notice of a change_of address nor has he shown that prior to the mailing of the notice_of_deficiency the irs knew of a change in petitioner's address and did not exercise due diligence in ascertaining petitioner's correct address see abeles v commissioner supra alta sierra vista inc v commissioner supra pincite petitioner maintains that he provided notification of his portola valley address on several occasions none of those occasions however provided the clear and concise notice needed to charge the irs in the summer of with knowledge that portola valley was the last_known_address petitioner principally urges that the irs received clear and concise notice of an address change when in rausch was conducting an examination of petitioner’s return during - - this examination stone informed rausch that petitioner’s address had changed to henry virginia the irs entered this change into its records but soon thereafter received petitioner’s federal_income_tax return this return bore the woodside address its receipt caused the irs to change its records during the week of date to reflect that petitioner’s address wass once again the woodside address that address remained unchanged on irs records until late in when petitioner’s federal_income_tax return was filed in july and in date when the and notices of deficiency were mailed irs records indicated that petitioner’s address was the woodside address the one appearing on his last-filed federal_income_tax return there is no indication that either notice was returned to the irs undelivered so there was no reason for the irs to conduct a further search for petitioner’s address petitioner speculated at trial that mail may have been stolen from his mailbox at the portola valley residence if that were the case however it would not be attributable to any error on the part of the irs in any event petitioner did not move to virginia the virginia address was the address of stone subsequent correspondence between dorr and stone indicated that petitioner continued to live in california while stone lived in virginia moreover a copy of the notice was sent to the henry --- - virginia address stone neglected to advise petitioner of receipt of that notice petitioner seeks to disavow some communications sent to stone his inconsistent positions concerning her authority and her misrepresentations of her capacity are not attributable to respondent see lefebvre v commissioner tcmemo_1984_202 affd 758_f2d_1340 9th cir any confusion was created by petitioner and his representative and their communications cannot be characterized as clear and concise we are unpersuaded by petitioner’s contentions that on other occasions he or stone had provided clear and concise notification of his new portola valley address before the and deficiency notices were mailed those occasions involved persons who were either with the office_of_the_taxpayer_advocate the special procedures office or the collection_division petitioner’s use of a new address in dealings with persons who were not involved with the issuing of deficiency notices did not require them to compare the address petitioner used to the last_known_address otherwise on file united_states v zolla f 2d pincite see also revproc_90_18 1990_1_cb_491 another notification of a new address petitioner argues came when irs received an unsigned form_4868 seeking an automatic_extension of time within which petitioner might file his -- - federal_income_tax return the form_4868 which was mailed sometime prior to date used the portola valley address however the form_4868 does not indicate that it is intended as a notification of a change_of address under these circumstances the submission of a form_4868 does not constitute the requisite notification that the address it contains is a new address for the taxpayer 93_tc_22 we conclude that petitioner’s haphazard use of his new address did not constitute clear and concise written notification he fell short of placing the examination_division on notice that the woodside address the address appearing on his last-filed return was not his last_known_address we conclude that the notices of deficiency for and which were mailed to the woodside address were valid due process was not offended by efforts to collect petitioner’s tax_liabilities the irs has published a list of policies regarding the administration of the internal revenue laws in the internal_revenue_manual one section of the manual describes the filing of notices of tax_lien as follows notices of lien generally filed only after taxpayer is contacted in person by telephone or by notice a notice of lien shall not be filed except in jeopardy_assessment cases until reasonable efforts have been made to contact the taxpayer in person by telephone or by a notice sent by mail delivered in person or left at the taxpayer's last_known_address to - - afford him her the opportunity to make payment all pertinent facts must be carefully considered as the filing of the notice of lien may adversely affect the taxpayer's ability to pay and thereby hamper or retard the collection process administration internal_revenue_manual cch sec_1 pincite3 policy statements in the internal_revenue_manual do not confer enforceable rights on taxpayers 110_tc_153 affd without published opinions sub nom tucek v commissioner 198_f3d_259 10th cir drake oil tech partners v commissioner 211_f3d_1277 10th cir in any event it is apparent to us that the irs met the requirements of the policy statement before filing the notice of lien early in rosado contacted petitioner’s representative stone and discussed with her payment of amounts owing his letter of date enclosed transcripts of petitioner’s income_tax accounts for and it suggested that petitioner begin making payments of dollar_figure monthly to reduce the amount of tax owing and resulting interest charges the letter requested information from petitioner and explained it am required to advise you that failure to provide the above information by the date sic may result in enforcement action such as issuance of final notice issuance of notice_of_levy serving summons filing notice_of_federal_tax_lien this letter a copy of which stone forwarded to petitioner adequately provided petitioner with the opportunity to make - payment of the liabilities specified and warned him of the consequences of doing nothing petitioner further argues that respondent was required to send to him notice of intent to file the notice of tax_lien before the notice was actually filed but petitioner is incorrect sec_6320 only requires that notice be sent to the taxpayer within days after the notice of tax_lien has been filed petitioner argues that respondent violated some procedures set forth in the fair debt collection practices act fdcpa publaw_95_109 91_stat_874 u s c sec by its terms however that act does not apply to employees of the government whose collection activities are part of their jobs see u s c sec 1692a congress has amended the internal_revenue_code to require respondent to observe some fdcpa procedures see sec_6304 as added by rra sec 112_stat_768 see also h conf rept pincite 1998_3_cb_747 petitioner’s reliance upon fdcpa practices that congress has not included in the internal_revenue_code is unavailing nor has petitioner convinced us that respondent has deprived him of constitutional due process by a perceived accumulation of procedural mistakes as we noted at trial mistakes have been made by both sides in this dispute none of respondent’s - - mistakes however have deprived petitioner of his right to notice and a fair hearing either at the administrative level or before this court the assessment of taxes and penalties for was valid respondent concedes that petitioner did not receive a copy of the notice_of_deficiency for and that the underlying liability for is therefore properly considered in this proceeding whether the limitations_period has expired constitutes a challenge to the underlying tax_liability 117_tc_127 petitioner contends that the statute_of_limitations bars assessment of his liabilities for and that the additions to tax should be abated because of prior administrative action he has not presented any evidence of error in the determination of taxable_income or the calculations of tax_liability sec_7491 does not apply because the examination of petitioner’s liabilities in issue commenced before the effective date of that section the commissioner ha sec_3 years from the time a return is filed to issue a notice_of_deficiency with respect to income_tax see sec_6212 sec_6213 sec_6501 sec_7502 provides that in certain circumstances a timely mailed return will be treated as though it were timely filed sec_7502 a provides that the timely mailing timely filing rule applies if - - the postmark date on an envelope falls within the prescribed period on or before the prescribed date to establish that a return has been timely filed we require reliable testimony or other corroborating evidence of the circumstances surrounding the return's preparation and mailing see eg 92_tc_793 affd 909_f2d_1155 8th cir 53_tc_235 see also schwechter v commissioner tcmemo_2000_36 rakosi v commissioner tcmemo_1993_68 affd without published opinion 46_f3d_1144 9th cir petitioner argues that stone timely mailed a return on his behalf on or before date thus he concludes assessment of his taxes on date was beyond the applicable_period of limitations there is neither reliable testimony nor corroborating evidence however sufficient to prove his claim petitioner entrusted the preparation and filing of his return to stone stone and her former office assistant testified about office procedures in stone testified that she stamped petitioner’s name on the return the assistant testified that the return would have been hand delivered to a window at the local post office but no proof of mailing was obtained stone claimed that a check was enclosed with the return and never cleared the bank but her testimony about the amount of the check -- p7 - was inconsistent with the balance shown on the copy of the return later produced there was no explanation of the failure to follow up on the uncleared check there is no evidence that a return was received by the irs before date when an unsigned and undated copy was delivered after an inguiry from the irs the record shows that petitioner was chronically delinquent in his tax obligations and we cannot accept these unpersuasive assertions that a particular return was timely we conclude that the assessment for was timely we need not therefore address respondent’s contention that the return described by stone was invalid for lack of petitioner’s signature the addition_to_tax under sec_6651 is applicable unless a taxpayer establishes that the failure_to_file was due to reasonable_cause and not willful neglect petitioner failed to exercise ordinary care and prudence in filing his return stone’s office procedures may have contributed to the failure to make or to prove a timely filing nevertheless reliance on an agent to file a timely return when the due_date of the returns was ascertainable by the taxpayer does not constitute reasonable_cause for excusing the taxpayer from statutory penalties for late filing 469_us_241 petitioner was aware that he had not signed a return for accordingly petitioner is liable for a - - the addition_to_tax under section petitioner argues that earlier administrative actions of the irs require a different result of previous abatement of sec_6406 operates to in late_filing_penalties notice_of_deficiency for precludes review by officer employee or agent of the united_states petitioner asserts that because dollar_figure in late_filing_penalties estop respondent from assessing dollar_figure that were subsequently determined in the petitioner is incorrect section any other administrative or accounting emphasis added of a decision of the secretary or_his_delegate with respect to a claim by the taxpayer terms sec_6406 does delegate from reviewing prior actions commissioner t c memo sec_6406 sec_7701 b by its not preclude the secretary or his as explained in hacker v affd 29_f3d_632 9th cir the legislative_history of sec_6406 indicates that such section was originally added for the purpose of prohibiting review of a decision of the secretary_of_the_treasury sess v united_states clearly commissioner decisions b t a u s and his delegates commissioner by employees of other agencies the comptroller general before the senate comm sept f sec_6406 does not estop the or his successor see e a landreth co v mcilhenny v including the such as see hearings on h_r on finance 67th cong 1st see also crocker supp n d miss 1-oct from reviewing his own commissioner porter commissioner 39_f2d_356 see also burnet v 3d cir meyer v affg commissioner b t a 58_tc_288 estate of - - the evidence before us discloses no reason for the original abatement of dollar_figure on the contrary the evidence justifies imposition of the late filing additions petitioner also contends that respondent conducted an unauthorized second_examination of his books in violation of sec_7605 petitioner’s error arises from his misreading of the certificate of assessment and payments this document indicates that the matter of petitioner’s tax_liabilities was transferred without assessment from the irs examination_division to the irs appeals_office and then when petitioner’s administrative appeal was unavailing back to the examination_division for the assessment of the taxes in issue it does not show that there was an unauthorized second_examination of petitioner’s books_and_records with respect to his taxable_year our review of the procedures used in assessing and collecting petitioner’s federal_income_tax liabilities supports the appeals officer’s determination that the notice_of_federal_tax_lien should not be withdrawn petitioner has not shown that respondent erred in declining to invalidate assessments of federal income taxes for or the assessments were made within the applicable_period of limitations and were valid -- - we have considered petitioner’s other arguments many of them relate to matters not properly before the court or not supported by evidence or authority all lack merit to give effect to the foregoing decision with be entered for respondent
